Citation Nr: 0121334	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  96-49 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an extraschedular evaluation for 
osteochondritis dissecans of the right ankle with arthritis 
currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1944 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

In April 2000 the Board assigned an additional 10 percent 
evaluation for the veteran's right ankle disability 
manifested by a tender scar, thereby increased the overall 
disability of the right ankle to 30 percent, and remanded the 
issue of entitlement to an extraschedular evaluation for the 
right ankle disability to the RO for adjudicative action.

In April 2000 the RO assigned a separate evaluation of 10 
percent for a residual postoperative scar with hernia, 
capsule anterolateral right ankle.

The RO denied entitlement to a total disability evaluation 
for compensation purposes on the basis of individual 
unemployability (TDIU) in August 2000.  There is no record of 
an appeal of this decision on file.  Therefore, it is not 
currently before the Board.  See 38 C.F.R. § 20.302.  

In September 2000 the RO referred the veteran's case to the 
Director of the VA Compensation and Pension Service for 
consideration of the assignment of an extraschedular 
evaluation.  

In March 2001 the Acting Director of the VA Compensation and 
Pension Service determined that assignment of an increased 
evaluation for the disability of the right ankle was not 
warranted on an extraschedular basis.

In March 2001 the RO denied entitlement to an extraschedular 
evaluation for the right ankle disability on an 
extraschedular basis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Osteochondritis dissecans with arthritis of the right 
ankle has not rendered the veteran's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.  


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for 
osteochondritis dissecans of the right ankle, schedularly 
rated as 20 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 U.S.C.A. § 5107 (West 
Supp. 2001);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In April 1947 the RO granted service connection for 
osteochondritis dissecans of the right ankle, with the 
assignment of a 20 percent disability rating.  

In April 1974 the veteran submitted a statement in which he 
generally indicated that he was unable to work.  Another 
April 1974 statement indicated that the veteran's ability to 
work was limited by a back injury.  

In December 1974 the RO confirmed and continued the 20 
percent rating for the right ankle disability, and appeared 
to deny entitlement to non-service connected disability 
pension.  

In October 1985 the veteran submitted a claim for non-service 
connected disability pension due to a heart condition.  He 
reported that his most recent employment was as a mechanic.  
He noted that he was self-employed.  

VA records show a hospitalization for coronary artery disease 
in September 1985.  

In December 1985 the RO granted entitlement to non-service 
connected disability pension due to his heart condition 
(rated 100 percent for pension purposes) along with his other 
disabilities which were listed as a post-operative hernia, 
the right ankle disability, residuals of a lumbar 
laminectomy, and hematuria.  

In October 1985 the veteran had also submitted a claim for 
Social Security Administration (SSA) disability benefits.  He 
indicated that he had last worked in August 1985 as a 
mechanic for his own small engine repair service.  He 
reported that he had turned the business over to his son.  He 
specified that his disabling condition was a heart ailment, 
as well as problems with blacking out and his back.  

The veteran reported previous work as an automotive salesman 
from May 1947 to May 1968, and a repairman from June 1968 to 
April 1973, and from April 1975 to March 1980.  

In January 1986 SSA granted entitlement to disability 
benefits finding that the veteran had been disabled from 
working since August 1985.  The primary diagnosis upon which 
the determination was based was chronic ischemic heart 
disease with angina.  No secondary diagnosis was established.  
Medical records used by SSA in making its determination 
document no references to the impact of the veteran's right 
ankle disability on his employment.  



In May 1996 the veteran submitted a claim for entitlement to 
an increased evaluation for his right ankle disability.  

On VA examination in June 1996 the veteran reported a history 
of working primarily as an automotive salesman for 50 years, 
a job that frequently entailed his being on his feet.  He 
recalled increased aching, discomfort, and swelling during 
the last few years of such work.  The examiner provided no 
opinion as to the current impact of his right ankle 
disability on his employment.  

In August 1996 the veteran contended that his right ankle 
disability had caused him to stop his "supplement income."  
He stated that he had his own lawn care service but could no 
longer stand the strain, and had to declare bankruptcy 
because he could not work.  

In November 1996 the RO received a statement from SC, the 
veteran's daughter-in-law, noting that he had been employed 
by C's Lawn Care and Landscaping.  It was opined that he was 
unable to perform the duties required because his right ankle 
would swell up and give out on him.  

In December 1996 the veteran submitted a claim for a TDIU 
evaluation.  He reported working 40 hours a week from 1992 to 
1996 in the lawn care business, and that he had become unable 
to work in April 1996.  He reported treatment by Dr. S.  

In June 1997 the RO sent a notice to the veteran advising him 
to complete the VA Form 21-4142 in order to authorize the 
release of his medical records.  In the alternative, the RO 
advised him to obtain the evidence himself.  

In July 1997 the RO received a private medical record from 
Dr. S of Memorial Medical Center.  The record documents 
evaluation of the veteran's right ankle, but makes no 
reference to its impact on employability.  

The RO also received a VA Form 21-4192 in which SC, owner of 
C's Lawn Care, reported that the veteran had been employed 
with her company from 1990 to 1995, 40 hours a week, 
performing lawn mowing and trimming.  She stated that he last 
worked in December 1995, and was unable to continue working 
because he was unable to walk without his ankle giving out 
and swelling up.  

In October 1997 a field examination was conducted.  The 
veteran, his spouse, son (RC), and daughter-in-law (SC) were 
interviewed.  The veteran reported working for his son and 
daughter-in-law from 1990 to 1995, to supplement his income, 
because he was not financially able to make it on what he was 
receiving from VA and SSA.  

RC and SC confirmed that the veteran worked for them from 
1990 to 1995 performing light work.  They noted that he 
worked at his own pace and "only came to work when his 
health allowed him to work."  They estimated that he lost 
two days a week during the time period he worked for them.  
They also confirmed that the business was previously owned by 
the veteran, and that he had given control of it to them 
after suffering a heart attack in 1985.  

It was noted that the veteran walked with a pronounced limp 
as a result of his ankle condition.  It was noted that he was 
unable to stand or walk for a prolonged period of time, and 
that he would definitely have a hard time competing in the 
job market.  

In August 1998 the veteran submitted VA Forms 21-4142 
authorizing the release of records from Coastal Medical 
Clinic, Memorial Medical Clinic, Diagnostic Cardiology, and 
Memorial Southwest Hospital.  The RO sent notices to all of 
these facilities requesting their records.  The RO received 
records from all of these facilities with the apparent 
exception of Diagnostic Cardiology.  

None of the above-mentioned records that were received 
discuss the impact of the veteran's right ankle disability on 
his employment.  



On VA examination in June 1999 the RO reported problems with 
his right ankle including swelling and pain, and occasional 
giving away.  He reported that he was using a cane.  The 
diagnosis was moderate post-traumatic arthritis, right ankle, 
status post shrapnel wound and osteochondritis dissecans.  No 
comment on the impact of this disability on employment was 
documented.  

VA outpatient records were subsequently received; however, 
these records do not pertain to the right ankle disability.  

In April 2000 the Board confirmed and continued the 20 
percent schedular evaluation for the right ankle disability, 
but granted a separate 10 percent evaluation for a tender 
scar.  The Board remanded the claim for extraschedular 
consideration.  

Pursuant to the remand, the RO issued a notice to the veteran 
advising him to identify any additional medical evidence not 
already of record and to provide an employment history and 
employment-related records which would reflect his inability 
to work due to his right ankle disability.  A VA Form 21-4142 
was included with this notice.  

In July 2000 the veteran submitted a claim for a TDIU rating.  
He reported last working from 1990 to 1995 at a rate of 40 
hours per week for a lawn care business.  He reported that 
the most money he had ever earned was $9,600 in 1995.  He 
reported that he had his second coronary bypass in 1998 which 
had left him in "no condition" to work.  He reported that 
he also had a leaking heart valve and was unable to walk over 
20 feet without having to stop and sit down due to shortness 
of breath.  

In March 2001 the Acting Director, Compensation and Pension 
Service, found that the record confirmed that the right ankle 
disorder adversely affected his employability.  However, it 
was further found that this fact was taken into consideration 
and was the basis of the 20 percent evaluation.  

It was determined that the evidence did not show that the 
veteran was frequently hospitalized for his right ankle 
condition or that it interfered with his employment to a 
degree beyond that contemplated by the 20 percent evaluation.  
"Rather, it appears that the greatest impediment to 
employment is the veteran's age and his heart condition.  
Accordingly, entitlement to an extraschedular evaluation is 
denied."  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Normal arc of motion in the ankle is from 0 to 20 degrees for 
dorsiflexion and from 0 to 45 degrees for plantar flexion.  
38 C.F.R. § 4.71, Plate II (1999).  

The Rating Schedule provides compensation for limitation of 
motion of the ankle that is moderate (10 percent) or marked 
(20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the Statement of the Case, the April 
2000 notice, and the March 2001 Supplemental Statement of the 
Case,  issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim for an extraschedular evaluation.  38 U.S.C.A. 
§ 5103 (West Supp. 2001).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  In fact, it appears that 
all evidence identified by the veteran relative to his claim 
has been obtained and associated with the claims folder, with 
the exception of Diagnostic Cardiology. 

The Board concludes that the duty to assist does not attach 
to the records from Diagnostic Cardiology because they would 
not be relevant to the issue at hand.  The name of the 
facility implies that treatment from this facility would 
pertain to cardiology, and the issue at hand does not relate 
to a cardiac impairment.  It relates to his right ankle 
disability.  Therefore, the duty to assist does not attach to 
obtaining such records.  38 U.S.C.A. § 5103A(b) (West Supp. 
2001); see also 38 C.F.R. §§ 4.71a, 4.104.  

In addition, development pursuant to the Board's April 2000 
remand has been completed.  That is, the RO sent a notice to 
the veteran asking him to provide medical and employment-
related evidence, and also obtained an extraschedular 
evaluation from the Acting Director, Compensation and Pension 
Service.  Therefore, the RO has complied with the Board's 
April 2000 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  The 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  Moreover, the RO notified the veteran of the change 
in law in its March 2001 decision, and also determined that 
the duty to assist had already been satisfied.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Extraschedular Evaluation: Osteochondritis Dissecans with 
Arthritis

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2000).  

In the case at hand, the veteran has indicated that he had to 
stop working for a lawn care business because his ankle was 
giving out on him, and the October 1997 field examiner 
concluded that the veteran would definitely have a hard time 
competing in the job market.  

Nonetheless, the Board is of the opinion that the veteran has 
not submitted evidence indicating that his right ankle 
disability affects his employability in ways not contemplated 
by the Rating Schedule, whose percentage ratings represent 
the average impairment in earning capacity.  38 C.F.R. § 4.1.  

As noted above, the Acting Director, Compensation and Pension 
Service, determined that an extraschedular evaluation for the 
veteran's right ankle disability was not warranted as the 
impact of such disability on his employment was already 
accurately reflected by the schedular rating.  The Acting 
Director provided a rationale for his conclusion and also 
specifically referred to the veteran's medical history in 
reaching the conclusion.  

The Board finds this opinion to be highly probative because 
it was supported by an in depth discussion of the relevant 
evidence, and because the Director of Compensation and 
Pension Service is the individual who has been given the 
authority to authorize extraschedular awards.  See 38 C.F.R. 
§ 3.321(b)(1).  

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Nor does the evidence 
indicate that the right ankle disability has markedly 
interfered with employment or resulted in frequent 
hospitalizations or inpatient care.  

In this regard, the Board notes that VA and SSA had 
previously found the veteran to be disabled due primarily to 
his heart disability.  In his July 2000 TDIU claim, the 
veteran referred only to his heart disability and made no 
mention of his right ankle disability.  

Therefore, an extraschedular evaluation is not warranted 
because the evidence does not indicate that the service-
connected right ankle disability has rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  


ORDER

Entitlement to an extraschedular evaluation for 
osteochondritis dissecans of the right ankle with arthritis 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

